357 F.2d 722
James HALEY, Petitioner-Appellant,v.Lawrence E. WILSON, Warden, San Quentin State Prison,Respondent-Appellee.
No. 20462.
United States Court of Appeals Ninth Circuit.
March 10, 1966.

James Haley, in pro. per.
Thomas C. Lynch, Atty. Gen., Robert R. Granucci, Michael R. Marron, Deputy Attys.  Gen., San Francisco, Cal., for appellee.
Before MERRILL, KOELSCH and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Appellant seeks relief, by habeas corpus, from state imprisonment following state conviction of the crime of possession of marijuana.


2
The District Court denied the writ.  In its order it noted:


3
'On page three of the petition filed herein, petitioner states that 'the public defender said he would take care of the appeal.'  No appeal was taken.  California Rules of Court, Rule 31(a), provides that in a proper case petitioner may seek relief from his default in failing to file a timely notice of appeal in a criminal case.  See People v. Curry, 62 A.C. 211 (62 Cal.2d 207, 42 Cal.Rptr. 17, 397 P.2d 1009) (1965).'

The Court ruled:

4
'Petitioner has failed to exhaust available state remedies.  The petition is, therefore, denied.'


5
We agree.


6
Affirmed.